                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )                 No. 2:18-CR-51-RLJ-HBG
CHAMP TERRY SKAGGS, JR.,                          )
                                                  )
                       Defendant.                 )


                                MEMORANDUM AND ORDER

               This case is before the Court on the Defendant’s Motion to Dismiss [Doc. 28],

which was referred [Doc. 63] to the undersigned, on August 26, 2019, pursuant to 28 U.S.C. §

636(b), for report and recommendation regarding disposition by the District Judge. The parties

appeared on September 5, 2019, for a scheduled pretrial conference as well as a motion hearing

and status conference. Assistant United States Attorney Meghan Lynn Gomez appeared on behalf

of the Government. Assistant Federal Defender Nikki C. Pierce represented Defendant Skaggs,

who was also present. The undersigned inquired about the status of the Motion to Dismiss [28]

and the supplemental brief [Doc. 45] in light of the Supreme Court’s ruling in Grundy v. United

States, 139 S. Ct. 2116 (2019). Ms. Pierce said that Grundy is decisive on the nondelegation

doctrine issue but that the ex post facto and due process issues remain. The Court heard the parties’

arguments on the issues raised in the Defendant’s supplemental brief [Doc. 45] and took the motion

and all related filings under advisement.

               The trial of this case is set for October 22, 2019. The Court questioned whether the

parties would have sufficient time to litigate the pending dispositive motion, particularly before

the October 8 plea deadline. The parties noted their concern about Defendant Skaggs being
detained beyond the extent of his guideline range, in the event of a lengthy continuance, but agreed

that a short continuance to November or December 2019 would be appropriate. The parties made

a joint motion to continue the trial and agreed on a new trial date of December 17, 2019.

               The Court finds the Defendant’s oral motion to continue the trial to be well taken

and that the ends of justice served by granting a continuance outweigh the interest of the Defendant

and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The pending motion to dismiss was

referred to the undersigned on August 26, 2019. See 18 U.S.C. § 3161(h)(1)(D) (excluding delay

during the pendency of a motion from filing until prompt hearing or other disposition).1 The Court

heard argument on the supplemental filings on September 5, 2019. The Court now needs time, not

to exceed thirty days, to prepare a report and recommendation on the complicated legal issues

raised in the motion to dismiss and the supplemental filings. See 18 U.S.C. § 3161(h)(1)(H)

(excluding up to a thirty-day period during which a judge has a motion under advisement). Once

the report is filed, the parties will need time to file and respond to any objections to the report.

Then, the District Judge will need time to rule on the motion in light of the report and any

objections. See 18 U.S.C. § 3161(h)(1)(H). Thus, the Court finds that litigation of the Defendant’s

Motion to Dismiss requires a trial continuance. Following the resolution of this motion, counsel

will also need time to prepare for trial. The Court finds that all of this cannot occur in the six and

one-half weeks until the trial date or in less than three months. Accordingly, the Court finds that




1
  The Court notes that the trial of this case was previously continued, without objection, to allow
Defendant to file a supplemental brief [Doc. 38]; to give time for the Supreme Court’s impending
ruling in Grundy, which is dispositive of the primary issue alleged in the Motion to Dismiss [Docs.
53 & 57]; and most recently [Doc. 62], to give defense counsel time to review the then newly
issued Grundy decision with the Defendant and to determine whether it resolves all of the issues
in the Motion to Dismiss and supplemental brief. For each of these continuances, the Court found
the time up to the new trial date excludable and the ends of justice served by granting a continuance
to outweigh the interests of the Defendant and the public in a speedy trial.
                                                  2
the failure to grant the requested continuance would deprive counsel of the reasonable time

necessary to prepare effectively for trial even taking into account counsel’s acting with due

diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               The parties’ joint, oral motion to continue the trial is GRANTED. The trial of this

matter is reset to December 17, 2019. The Court also finds that all the time between the motion

hearing on September 5, 2019, and the new trial date of December 17, 2019, is fully excludable

time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D), -

(1)(H), & -(7)(A)-(B). With regard to other scheduling in this case, the parties are to appear before

the undersigned for a final pretrial conference on December 2, 2019, at 9:00 a.m. The Court will

appear by video teleconference.      This date shall also be the deadline for concluding plea

negotiations and providing reciprocal discovery. The Court instructs the parties that all motions

in limine must be filed no later than December 2, 2019. Special requests for jury instructions shall

be submitted to the Chief District Judge no later than December 6, 2019, and shall be supported

by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

            (1) The parties’ joint, oral motion to continue the trial is GRANTED;

            (2) The trial of this matter is reset to commence on December 17, 2019,
            at 9:00 a.m., before the Honorable R. Leon Jordan, United States District
            Judge;

            (3) All time between the September 5, 2019 motion hearing and the new
            trial date of December 17, 2019, is fully excludable time under the Speedy
            Trial Act for the reasons set forth herein;

            (4) The parties are to appear before the undersigned for a final pretrial
            conference on December 2, 2019, at 9:00 a.m. This date is also the
            deadline for concluding plea negotiations, providing reciprocal discovery,
            and filing motions in limine; and




                                                 3
   (5) Special requests for jury instructions shall be submitted to the District
   Judge no later than December 6, 2019, and shall be supported by citations
   to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.

                                     ENTER:


                                     United States Magistrate Judge




                                        4
